     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


EVAN GERALD MILER,                            3:20-cv-00340-BR

          Plaintiff,                          OPINION AND ORDER

v.

TD BANK USA, NATIONAL
ASSOCIATION; TARGET
ENTERPRISE, INC.; and DOES 1
through 100,

          Defendants.


KYLE W. SCHUMACHER
Perry, Shields, Campbell, Floyd, PLLC
227 North Loop 1604 East
Suite 130
San Antonio, TX 78232
(503) 913-9354

          Attorneys for Plaintiff

NICHOLAS L. DAZER
121 S.W. Morrison Street
Suite 475
Portland, OR 97204
(503) 953-1043


1 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20    Page 2 of 11




BRIAN MELENDEZ
Barnes & Thornburg LLP
225 South Sixth Street
Suite 2800
Minneapolis, MN 55402
(612) 367-8734

          Attorneys for Defendants TD Bank USA, National
          Association; Target Enterprise, Inc.


BROWN, Senior Judge.

     This matter comes before the Court on Defendant Target

Enterprise, Inc.’s Motion (#24) for Dismissal.              The Court

concludes the record is sufficiently developed such that oral

argument would not be helpful to resolve this Motion.              For the

reasons that follow, the Court GRANTS Target’s Motion and

dismisses Plaintiff’s Second Claim against Target.



                               BACKGROUND

     The following facts are taken from Plaintiff Evan Gerald

Miler’s First Amended Complaint and the parties’ materials

related to Target’s Motion to Dismiss.

     In March 2019 Plaintiff “had taken out his first unsecured

loan . . . with [Defendant] TD Bank . . . and purchased personal,

family or household goods from [Defendant] Target.”              First Am.

Compl. ¶ 11.   At some point Plaintiff “became financially unable

to keep up with the monthly payments.”        First Am. Compl. ¶ 17.

“Defendants began contacting Plaintiff [in] June . . . 2019 to



2 - OPINION AND ORDER
        Case 3:20-cv-00340-BR    Document 29   Filed 10/06/20    Page 3 of 11




inquire about the status of the loan and to collect on the

payments that were no longer being made.”             First Am. Compl. ¶ 18.

        On June 20, 2019, Plaintiff’s counsel “sent a letter of

revocation addressed to TD Bank” in which he “revok[ed] his

consent, if it was previously given, to be called on his

telephone.”     First Am. Compl. ¶ 20, 22.         TD Bank received the

letter on June 28, 2019.         “Defendants continued to make

unsolicited calls to [Plaintiff’s] cellular telephone.”                   First

Am. Compl. ¶ 23.

        On September 14, 2019, Plaintiff’s counsel “sent a second

letter of revocation to TD Bank.”          First Am. Compl. ¶ 25.

“Defendants continued to contact Plaintiff between . . . June 20,

2019 [and] February 7, 2020,” on Plaintiff’s cellular telephone.

First Am. Compl. ¶ 26.          “Defendants’ calls were frequent in

nature and continued despite receiving written confirmation that

Plaintiff was revoking any consent that may have been previously

given to be called on his cellular telephone.”                  First Am. Compl.

¶ 30.

        On March 3, 2020, Plaintiff filed a Complaint against

TD Bank USA, National Association, and Does 1 through 100

asserting a claim for violation of the Telephone Consumer

Protection Act (TCPA), 47 U.S.C. § 227.

        On June 19, 2020, Plaintiff filed a First Amended Complaint

against TD Bank, Target, and Does 1 through 100 asserting claims


3 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 4 of 11




against all Defendants for violation of the TCPA and Oregon’s

Unlawful Debt Collection Practices Act (UDCPA), Oregon Revised

Statutes § 646.639.

     On August 17, 2020, Target filed a Motion for Dismissal of

Plaintiff’s Second Claim as to Target for violation of the UDCPA

on the ground that Plaintiff failed to state a claim against

Target.   The Court took Target’s Motion under advisement on

September 22, 2020.



                               STANDARDS

             To survive a motion to dismiss, a complaint must
             contain sufficient factual matter, accepted as
             true, to “state a claim to relief that is
             plausible on its face.” [Bell Atlantic v.
             Twombly, 550 U.S. 554,] 570, 127 S. Ct. 1955
             [(2007)]. A claim has facial plausibility when
             the plaintiff pleads factual content that allows
             the court to draw the reasonable inference that
             the defendant is liable for the misconduct
             alleged. Id. at 556. . . . The plausibility
             standard is not akin to a “probability
             requirement,” but it asks for more than a sheer
             possibility that a defendant has acted unlawfully.
             Ibid. Where a complaint pleads facts that are
             “merely consistent with” a defendant's liability,
             it “stops short of the line between possibility
             and plausibility of ‘entitlement to relief.’” Id.
             at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).            See also Bell

Atlantic, 550 U.S. at 555-56.      The court must accept as true the

allegations in the complaint and construe them in favor of the

plaintiff.    Din v. Kerry, 718 F.3d 856, 859 (9th Cir. 2013).

     "In ruling on a 12(b)(6) motion, a court may generally

4 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 5 of 11




consider only allegations contained in the pleadings, exhibits

attached to the complaint, and matters properly subject to

judicial notice."   Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

2012)(citation omitted).     A court, however, "may consider a

writing referenced in a complaint but not explicitly incorporated

therein if the complaint relies on the document and its

authenticity is unquestioned."      Swartz v. KPMG LLP, 476 F.3d 756,

763 (9th Cir. 2007)(citation omitted).



                               DISCUSSION

     As noted, Target moves to dismiss Plaintiff’s Second Claim

against Target for violation of the UDCPA on the ground that

Plaintiff does not state sufficient facts in his First Amended

Complaint to state such a claim against Target.

I.   The Law

     Oregon Revised Statutes § 646.639(2)(e) provides:

          A debt collector engages in an unlawful collection
          practice if the debt collector, while collecting
          or attempting to collect a debt, . . .
          [c]ommunicates with a debtor . . . repeatedly or
          continuously or at times known to be inconvenient
          to the debtor . . . and with intent to harass or
          annoy the debtor.

     The Ninth Circuit has held Oregon’s UDCPA is substantially

similar to the federal Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692d(5), and, therefore, Oregon courts “may

examine federal precedent for contextual support when they


5 - OPINION AND ORDER
      Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 6 of 11




construe” the UDCPA.     Portland State Univ. Chapter of Am. Ass’n

of Univ. Professors v. Portland State Univ., 352 Or. 687, 710-11

(2012).    See also Badger v. Paulson Inv. Co., Inc., 311 Or. 14,

21 (1991)(when a state statute is based on a similar federal

statute, decisions from federal courts may provide guidance).

II.   Analysis

      Target moves to dismiss Plaintiff’s UDCPA claim against it

on the grounds that in his First Amended Complaint Plaintiff does

not allege Target received Plaintiff’s letters of revocation;

knowledge of Plaintiff’s correspondence to TD Bank cannot be

imputed to Target; and, therefore, Plaintiff does not state facts

that are sufficient to establish that Target had an intent to

harass or to annoy Plaintiff.

      A.   Plaintiff does not allege facts sufficient to establish
           that Target received Plaintiff’s letters of revocation
           or notice of Plaintiff’s revocation.

            Target asserts Plaintiff has not stated facts

sufficient to establish that Target either received Plaintiff’s

letters revoking consent or had notice that Plaintiff revoked his

consent to be called on his cellular telephone.

            As noted, Plaintiff alleges the following in his First

Amended Complaint related to his letters of revocation:

            20.   Counsel for Plaintiff sent a letter of
                  revocation addressed to TD Bank regarding the
                  Loan on or about June 20, 2019 (the “First
                  Revocation”).



6 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 7 of 11




          21.   Plaintiff believes his revocation and
                representation letter was received by TD Bank
                on June 28, 2019.

          22.   Plaintiff informed TD Bank, through his
                letter of revocation, that he was revoking
                his consent, if it was previously given, to
                be called on his telephone.

          23.   Plaintiff was frustrated that Defendants
                continued to make unsolicited calls to his
                cellular telephone after contacting TD Bank
                to revoke his consent.

                                    * * *

          25.   Counsel for Plaintiff sent a second letter
                of revocation to TD Bank on or about
                September 14, 2019 (the “Second Revocation”).

First Am. Compl. ¶¶ 20-23, 25.      Plaintiff’s First Amended

Complaint does not contain any allegation that Plaintiff sent a

letter of revocation to Target, that Target received a letter of

revocation, or that Target was aware of Plaintiff’s letters of

revocation.   In fact, TD Bank states in its Answer that it did

not inform Target about Plaintiff’s letters of revocation because

          Mr. Miler’s letters . . . were sent to TD’s
          headquarters, not to the credit-card servicer to
          whom they should have been directed and who was
          clearly and conspicuously identified on the
          monthly account statements that were sent to
          Mr. Miler. The letters also did not identify
          which retailer’s card Mr. Miler had an account
          for, but rather gave only a partial account
          number.

          TD issues cards for multiple retailers, each of
          whose cards is independently serviced. While a
          credit-card servicer might be able to identify an
          account from the information in Mr. Miler’s
          letter, TD’s headquarters could not, and could not
          identify which servicer it could direct the letter

7 - OPINION AND ORDER
       Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 8 of 11




             to.

TD Bank’s Answer at ¶¶ 61-62.

             The Court concludes Plaintiff has not alleged facts in

his First Amended Complaint that are sufficient to establish that

Target received Plaintiff’s letters revoking his consent to be

called on his cellular telephone or that Target had notice that

Plaintiff revoked such consent.

       B.    TD’s notice of Plaintiff’s revocation cannot be imputed
             to Target.

             Plaintiff alleges in his First Amended Complaint that

he “informed TD Bank directly, and Target by agency with TD Bank,

that he had revoked consent to be contacted by Defendants and was

represented by counsel on at least one of the numerous telephone

calls he received in 2019.”       First Am. Compl. at ¶ 33 (emphasis

added).     Even assuming for the purposes of Target’s Motion that

Target is an agent of TD Bank, under Oregon law notice of facts

flows upwards to a principal rather than downwards to an agent

under the “imputed-knowledge rule.”          The Oregon Court of Appeals

explained the imputed-knowledge rule in Atkeson v. T & K Lands,

LLC:   “An agent's knowledge acquired within the scope of the

agency is imputed to the principal, regardless of whether the

agent actually communicates that knowledge to the principal.”

258 Or. App. 373, 382 (2013)(quotation omitted).

                   That imputed-knowledge rule is described in the
                   Restatement (Third) of Agency § 5.03 (2006) as
                   follows:

8 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 9 of 11




                       “For purposes of determining a principal's
                       legal relations with a third party, notice of
                       a fact that an agent knows or has reason to
                       know is imputed to the principal if knowledge
                       of the fact is material to the agent's duties
                       to the principal.”

Id. at 382-83.    “Notice of facts that a principal knows or has

reason to know[, on the other hand,] is not imputed downward to

an agent. . . .    This protects the agent from the legal

consequences of facts that only the principal knows or has reason

to know. ”    Restatement (Third) of Agency § 5.03, cmt. g.

             As noted, Plaintiff has alleged only that he sent

letters of revocation to TD Bank and that TD Bank received those

letters.   TD Bank states in its Answer that it did not inform

Target about Plaintiff’s letters of revocation.             Thus, even if

Target was an agent of TD Bank, the Court concludes TD Bank’s

knowledge of Plaintiff’s revocation cannot be imputed to Target

under the imputed-knowledge rule.

     C.      Call volume alone does not establish a debt collector’s
             “intent to harass or [to] annoy.”

             As noted, the UDCPA provides “[a] debt collector

engages in an unlawful collection practice if the debt collector

. . . [c]ommunicates with a debtor . . . repeatedly or

continuously . . . with intent to harass or [to] annoy the

debtor.”   Courts have held call volume alone does not establish

an intent to harass or to annoy a debtor because a debt collector

may be calling for acceptable reasons such as “to inform or


9 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20    Page 10 of 11




remind the debtor of the debt, to determine reasons for

nonpayment, to negotiate differences or to persuade the debtor

to pay without litigation.”      Borneisen v Capital One Fin. Corp.,

No. 8:09–CV– 02539–T–17TGW, 2011 WL 2730972, at *13 (M.D. Fla.

July 13, 2011).   See, e.g., Peak v. Prof'l Credit Serv.,

No. 6:14-CV-01856-AA, 2015 WL 7862774, at *7 (D. Or. Dec. 2,

2015)(granting the defendant’s motion for summary judgment as to

the plaintiff’s UDCPA claim on the ground that “[t]he evidence

suggests an intent by [defendant] to establish contact with

plaintiff, rather than an intent to harass.”).              Plaintiff does

not plead any facts in his First Amended Complaint to support his

allegation that Target had the intent to harass or to annoy him.

In fact, Plaintiff alleges in his First Amended Complaint that

“Defendants began contacting Plaintiff [in] June . . . 2019 to

inquire about the status of the loan and to collect on the

payments that were no longer being made.”          Moreover, Plaintiff

does not allege Target was aware of Plaintiff’s revocation

letters or that Target had notice of Plaintiff’s revocation.

     The Court concludes Plaintiff has not alleged facts

sufficient to establish that Target had an intent to harass or to

annoy Plaintiff, and, therefore, Plaintiff has not sufficiently

stated a claim against Target for violation of the UDCPA.

Accordingly, the Court grants Target’s Motion for Dismissal of

Plaintiff’s Second Claim as to Target for violation of the UDCPA.


10 - OPINION AND ORDER
     Case 3:20-cv-00340-BR   Document 29   Filed 10/06/20   Page 11 of 11




                               CONCLUSION

     For these reasons, the Court GRANTS Defendant Target

Enterprise, Inc.’s Motion (#24) for Dismissal and DISMISSES

Plaintiff’s Second Claim as to Target.         Because, however,

Plaintiff may be able to amend his First Amended Complaint to

plead facts sufficient to state a claim against Target for

violation of the UDCPA, the Court GRANTS Plaintiff leave to file

a Second Amended Complaint no later than November 2, 2020, to the

extent that Plaintiff can cure the deficiencies set forth in this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 6th day of October 2020.




                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




11 - OPINION AND ORDER
